Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 1 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 2 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 3 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 4 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 5 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 6 of 7
Case 21-80033-CRJ   Doc 7   Filed 03/19/21 Entered 03/19/21 14:00:55   Desc Main
                            Document      Page 7 of 7
